Clinton, J.
Where money is required to be tendered before a suit is instituted, it would be highly inequitable and unreasonable to require the money to be paid, unless the other party at the same time comply with the demands of the party tendering the money. It is sufficient, if a real tender is made, on the condition that the other party perform the obligations asserted against him.
2. Where defendant in a sequestration suit is required to pay certain taxes, before the property sequestered and bonded by *92plaintiff shall be returned to him, if he tender the money on condition that the property be restored, which the other party refuses, this will authorize him to bring a suit on the release bond, without actually paying the money.